Case 1:17-cv-01407-CFC-SRF Document 490 Filed 08/29/19 Page 1 of 5 PageID #: 36355




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 GENENTECH, INC. and CITY OF HOPE,               )
                                                 )
                         Plaintiffs,             )
                                                 )
        v.                                       )         C. A. No. 17-1407-CFC
                                                 )         CONSOLIDATED
 AMGEN INC.,                                     )
                                                 )         JURY TRIAL DEMANDED
                         Defendant.              )
                                                 )

                    SUPPLEMENTAL TOPICS TO GENENTECH’S AMENDED
                       SECOND NOTICE OF RULE 30(b)(6) DEPOSITION

             PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 30(b)(6),

  plaintiff Genentech, Inc. (“Genentech”) will take the deposition upon oral examination of Amgen

  Inc. (“Amgen”) through one or more officers, directors, agents, or other representatives who

  shall be designated to testify on Amgen’s behalf as to all information known or reasonably

  available to Amgen regarding the subject matters set forth in Attachment A, as well as the topics

  set forth in Genentech’s Amended Second Notice of Rule 30(b)(6) Deposition. D.I. 328.

  Genentech requests that Amgen provide written notice at least five (5) business days before the

  deposition of the name(s) and employment position(s) of the individual(s) designated to testify

  on Amgen’s behalf, on a topic-by-topic basis, and provide the name and most recent version of a

  resume or curriculum vitae of each designee.

             This deposition shall commence on September 30, 2019 at 9:00 am at McCarter &

  English LLP, Renaissance Centre, 405 N. King Street, 8th Floor, Wilmington, Delaware 19801,

  or at such other time and location as agreed upon by the parties, shall continue day to day

  thereafter, and shall be taken before a duly certified court reporter and notary public or other



                                                     1
  ME1 31332660v.1
Case 1:17-cv-01407-CFC-SRF Document 490 Filed 08/29/19 Page 2 of 5 PageID #: 36356




  person authorized by law to administer oaths. The deposition will be recorded by stenographic

  means and videotape.

                                                Respectfully Submitted,

  Dated: August 29, 2019                        MCCARTER & ENGLISH, LLP

  OF COUNSEL:                                    /s/ Daniel M. Silver
                                                Michael P. Kelly (#2295)
  Paul B. Gaffney                               Daniel M. Silver (#4758)
  David I. Berl                                 Alexandra M. Joyce (#6423)
  Thomas S. Fletcher                            Renaissance Centre
  Kyle E. Thomason                              405 N. King Street, 8th Floor
  Teagan J. Gregory                             Wilmington, DE 19801
  WILLIAMS & CONNOLLY LLP                       Tel.: (302) 984-6300
  725 Twelfth Street, N.W.                      Fax: (302) 984-6399
  Washington, D.C. 20005                        mkelly@mccarter.com
  (202) 434-5000                                dsilver@mccarter.com
                                                ajoyce@mccarter.com
  Attorneys for Plaintiff Genentech, Inc.
                                                Attorneys for Plaintiffs Genentech, Inc.
  Daralyn J. Durie                              and City of Hope
  Adam R. Brausa
  Eric C. Wiener
  Eneda Hoxha
  DURIE TANGRI
  271 Leidesdorff Street
  San Francisco, CA 94111

  Attorneys for Plaintiffs Genentech, Inc.
  and City of Hope




                                                 2
  ME1 31332660v.1
Case 1:17-cv-01407-CFC-SRF Document 490 Filed 08/29/19 Page 3 of 5 PageID #: 36357




                                           ATTACHMENT A

                                 INSTRUCTION AND DEFINITIONS

          1.        As used herein, the terms “you,” “your,” “yours,” and “Amgen” mean jointly and

  severally defendant Amgen Inc., its officers, directors, employees, divisions, parent companies,

  subsidiaries, affiliates, and predecessors or successors-in-interest, any joint venture to which it

  may be a party, consultants, agents, and accountants, including any person who served in any

  such capacity at any time.

          2.        As used herein, the term “including” means “including but not limited to” or

  “including without limitation.”

          3.        As used herein, the terms “and” as well as “or” shall be construed either

  disjunctively or conjunctively, and references shall be construed either as singular or plural, as

  necessary to bring within the scope of these topics any information that might otherwise be

  construed to be outside their scope.

          4.        As used herein, the term “all” shall be construed to mean all or any, and the term

  “any” shall be construed to mean all or any.

          5.        As used herein, the term “communication” means any transmission of information

  from one person to another, including, without limitation, by personal meeting, telephone,

  facsimile, electronic transmission, including electronic mail, and teleconference.

          6.        As used herein, “ABP 215” shall be construed to include: (1) any drug product

  described in Amgen’s Abbreviated Biologics License Application No. 761028 (“Amgen’s

  aBLA”) for its biosimilar candidate to Avastin; (2) any bevacizumab drug substance(s) identified

  therein; and (3) Mvasi.




                                                     3
  ME1 31332660v.1
Case 1:17-cv-01407-CFC-SRF Document 490 Filed 08/29/19 Page 4 of 5 PageID #: 36358




          7.        As used herein, “Patents-in-Suit” shall be construed to mean U.S. Patent No.

  6,331,415; U.S. Patent No. 6,884,879; U.S. Patent No. 7,060,269; U.S. Patent No. 7,169,901;

  U.S. Patent No. 8,512,983; U.S. Patent No. 8,574,869; U.S. Patent No. 9,441,035; and U.S.

  Patent No. 9,795,672.

                                      SUPPLEMENTAL TOPICS

          37.       The launch of ABP 215, including the factors considered in determining whether

  to launch ABP 215 and the timing of the launch.

          38.       Annual, quarterly, and monthly sales data (in dollars and vials) for Mvasi.

          39.       Net and gross income attributable to Mvasi, the calculation by which Amgen

  derives net income attributable to Mvasi from the gross income attributable to Mvasi.

          40.       Amgen’s profit and loss statements relating to Mvasi.

          41.       Amgen’s understanding of the current, proposed, or contemplated formulary

  status of Mvasi.

          42.       The rebates, discounts, or other financial benefits or concessions that Amgen is

  negotiating or has agreed to provide to third parties, including payers, pharmacy benefit

  managers, providers, and group purchasing organizations, relating to Mvasi. This Topic includes

  any conditions that third parties must satisfy to receive such rebates, discounts, or other financial

  benefits or concessions.

          43.       Each settlement, license agreement, or other agreement (including partnership or

  joint venture agreement) relating to the commercialization of ABP 215, including financial

  terms, royalty rates, and milestone payments.

          44.       Any purported benefits of ABP 215 in comparison to Avastin that Amgen has

  communicated to third parties.

          45.       Amgen’s reliance upon advice-of-counsel concerning U.S. Patent No. 8,574,869.

                                                     4
  ME1 31332660v.1
Case 1:17-cv-01407-CFC-SRF Document 490 Filed 08/29/19 Page 5 of 5 PageID #: 36359




          46.       Amgen’s reliance upon advice-of-counsel concerning U.S. Patent No. 9,795,672.

          47.       Amgen’s instructions to outside counsel with respect to obtaining advice-of-

  counsel concerning U.S. Patent No. 8,574,869.

          48.       Amgen’s instructions to outside counsel with respect to obtaining advice-of-

  counsel concerning U.S. Patent No. 9,795,672.




                                                    5
  ME1 31332660v.1
